Citation Nr: 0522655	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  02-01 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from December 1973 to February 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim of 
entitlement to service connection for PTSD.  

The Board notes that entitlement to service connection for a 
nervous condition was denied by the RO in January 1976.  The 
RO stated that the veteran had hysterical personality 
disorder and informed the veteran that this was not a 
disability under the law.  The Board finds that the claim 
currently on appeal is different from that which was denied 
by the RO in January 1976 and, thus, is treating the 
veteran's claim of entitlement to service connection for PTSD 
as on a direct basis.     
 
In August 2003, the Board remanded the matter.  It is now 
once again before the Board for disposition.  


REMAND

A review of the record reveals that multiple diagnoses of 
PTSD have been rendered, however, what is in question is 
whether there is credible supporting evidence that the 
claimed in-service stressors occurred.

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, 
the veteran does not argue, and the evidence, including a 
review of the information contained in the veteran's 
personnel file and his discharge, does not show that he 
participated in combat.  In addition, the claimed stressors 
are not related to combat.  The veteran is arguing that his 
PTSD is a result of an in-service personal assault.    

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."  In Doran, the Court cited a 
provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL  
21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
see also Cohen, 10 Vet. App. at 147.  

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).  With regard to personal assault cases, the Court 
pointed out that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id. (citing VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 5.14c 
(8), (9)).  The Court has also held that these provisions of 
M21-1, which provide special evidentiary procedures for PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations.  See YR v. West , 11 
Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated PartVI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an inservice stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  

The Court in Patton went on to note that the manual 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
Any such requirement would be inconsistent with the so called 
equipoise doctrine where the benefit of the doubt is given to 
the claimant unless the evidence preponderates against the 
claim.  

In addition, 38 C.F.R. § 3.304(f)(3) provides: 

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.

38 C.F.R. § 3.304(f)(3).  

Again, in order for a grant of service connection for PTSD to 
be warranted there must be credible evidence linking the 
veteran's PTSD to a verified in-service stressor.  In this 
regard, the veteran has, unfortunately, not been specifically 
advised that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressors and 
he, consequently, has not been allowed the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  Accordingly, a remand is 
unavoidable.  

Additionally, the Board notes that the veteran was diagnosed 
with hysterical personality disorder and discharged from 
service by reason of unsuitability.  Service medical records 
(SMR's) show that the veteran was admitted to the Naval 
Aerospace & Regional Medical Center, Pensacola, Florida, on 
January 10, 1975 and discharged on February 28, 1975.  The 
Board has determined that a search for any additional in-
service psychiatric treatment reports should be conducted, as 
such may have been maintained separate from the SMR's 
currently in VA's possession.       

Finally, the Board notes that the claims folder contains 
select records from the veteran's personnel record.  However, 
as it is unclear whether those records currently associated 
with the claims folder constitute all of the veteran's 
personnel records, the Board has determined that a complete 
copy of the veteran's personnel records should be obtained.   

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  Afford the veteran the opportunity to 
identify potential alternative sources of 
information to verify his claimed 
stressors as set forth in M21-1, Part 
III, 5.14c.  He should be informed that 
these alternative sources could include, 
but are not limited to, private medical 
records; civilian police reports; reports 
from crisis intervention centers; 
testimonials from family members, 
roommates, fellow service members, or 
clergy; and copies of any personal 
diaries or journals.  The RO is to ensure 
that its efforts conform to all relevant 
provisions of Manual 21-1 regarding 
development in PTSD claims based on 
personal assault, to include undertaking 
all reasonable efforts to locate any 
witnesses identified, and, if located, to 
obtain statements from them regarding 
their knowledge of the veteran's alleged 
stressors.

2.  Request a complete copy of the 
veteran's personnel records.  

3.  Obtain any in-service psychiatric 
reports not already associated with the 
claims folder.  

4.  Thereafter, the veteran is to be 
afforded a VA psychiatric examination in 
order to determine whether he has PTSD 
under the criteria as set forth in DSM-
IV.  If PTSD is diagnosed, the examiner 
must specify for the record the 
stressor(s) relied upon to support the 
diagnosis.  The examiner should 
specifically review the veteran's service 
medical and personnel reports with a view 
toward ascertaining whether these records 
contain any evidence of behavior changes 
that would be consistent with the alleged 
assault.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was 
conducted.  

5.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


